Citation Nr: 0512280	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left eye, with traumatic 
cataract, iridoplegia, and headaches, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO denied the veteran's claim for a 
higher rating for the residuals of a shell fragment wound 
(SFW) to his left eye, but granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  He wants 
an initial rating higher than 20 percent for this condition.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, however, further development of the evidence 
is required before deciding this appeal.  So, for the reasons 
discussed below, the claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

Note also that, when filing of his substantive appeal (VA 
Form 9) in September 2003, the veteran requested a hearing at 
the Board before a Veterans Law Judge (VLJ).  But he failed 
to report for his April 2005 hearing.  There are no other 
hearing requests of record, and he has not justified his 
absence or requested to reschedule his central office 
hearing, so the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  The VCAA potentially applies to all pending 
claims for VA benefits, and provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  Changes potentially 
relevant to this particular veteran's appeal include the 
establishment of specific procedures for advising him and his 
representative of information required to substantiate his 
claims, a broader VA obligation to obtain relevant records 
and advise him of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on the claims.

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in June 2001, 
containing a cursory explanation of VA's duties to notify and 
assist under the VCAA.  However, the RO failed to provide an 
explanation of the type of information and evidence needed to 
substantiate his claims at issue - which, at that particular 
time, concerning his diabetes, was in the context of him 
trying to establish his entitlement to service connection for 
this condition (as opposed to a higher initial rating once 
service connected).  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
the initial VCAA notice regarding the claim of entitlement to 
service connection for diabetes mellitus was inadequate, 
another VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide the case.  
See Huston v. Principi, 17 Vet. App. 195 (2003) (requiring VA 
to advise the veteran that evidence of an earlier filed claim 
is necessary to substantiate his claim for an earlier 
effective date).  And the Board, itself, cannot correct this 
procedural due process deficiency; rather, the RO must.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes the following language in that June 2001 
VCAA letter:  "The law states that we must make reasonable 
efforts to help you get evidence necessary to support your 
claim.  We will try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies.  You must give us enough information about these 
records so that we can request them from the person or agency 
that has them.  It's still your responsibility to make sure 
these records are received by us" (emphasis added).  
38 C.F.R. § 3.159 (c)(2) (2004) describes VA's duty to obtain 
records in the custody of a Federal Department or agency, 
stating that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, ending such efforts only if VA concludes that such 
records do not exist or further efforts to obtain them would 
be futile.  38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) require the 
claimant to cooperate with these efforts, providing 
information about them and authorizing their release, 
if necessary.  The concluding sentence of this paragraph of 
the June 2001 letter, placing ultimate responsibility upon 
the veteran to ensure the RO's receipt of records in the 
context of obtaining evidence from Federal departments or 
agencies, does not accurately reflect the meaning of the 
quoted regulation.  Although he is required to assist VA in 
obtaining Federal records, the ultimate responsibility for 
obtaining them is on VA and not him.  In its future 
correspondence with him on remand, the RO should similarly 
clarify the respective duties - both his and VA's, in 
obtaining Federal records, or any other type of records for 
that matter.  See Charles, 16 Vet. App. at 373-74.

As a consequence, the veteran's claims were certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate these claims, his rights 
and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).



Furthermore, the Board observes the veteran was afforded a VA 
examination for his diabetes mellitus in April 2002.  
Nevertheless, the examination report does not contain 
information concerning all of the objective clinical findings 
necessary to determine the severity of this condition from 
the effective date of his claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  See also 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).  The Board notes that additional VA 
examination reports (concerning his other service-connected 
disabilities), VA medical records, and private medical 
records raise questions concerning his overall disability 
picture.  But in particular, the April 2002 VA examiner did 
not provide an objective characterization as to whether the 
veteran's diabetes mellitus interferes with his activities of 
daily living (ADLs) or whether he has any diabetic 
complications, exclusive of his diabetic neuropathy and 
erectile dysfunction, which are already service connected.  
Likewise, it was unclear whether his restricted diet is due 
solely to his diabetes and whether he has required medical 
treatment for his reported episodes of hypoglycemia.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination to 
obtain a medical opinion concerning the current severity of 
the SFW residuals involving his left eye.  The appellate 
record does not include all of the necessary clinical 
findings for a proper evaluation.  In this regard, the Board 
notes that his left eye disorder has not been thoroughly 
evaluated since his September 2001 VA examination, so several 
years ago, and even that examination report did not include 
all of the objective clinical findings necessary to properly 
evaluate the residuals under the applicable codes of the 
Rating Schedule.  More specifically, the VA examiner did not 
provide the veteran's Snellen index for both corrected and 
uncorrected visual acuity for both of his eyes.  And the VA 
examiner also did not include any objective characterizations 
of any pain, 
rest-requirements, or other symptomatology indicative of an 
active pathology.  Further, the VA examiner did not address 
whether the veteran's glaucoma is included in (i.e., part and 
parcel of) his SFW residuals.

Similarly, the Board notes that the veteran underwent laser 
therapy treatment of his left eye in September 2002, and it 
is unclear whether this surgery resulted in improvement or 
worsening of his condition.

Considering all of these shortcomings, the Board simply 
cannot render an informed decision concerning the level of 
disability caused by the SFW residuals in the absence of 
specific medical information regarding coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

So the veteran should be provided additional VA examinations 
in order to better assess the severity, symptomatology, and 
manifestations of his service-connected diabetes mellitus and 
residuals of a shell fragment wound of the left eye, with 
traumatic cataract, iridoplegia, and headaches.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must notify him of the type of 
evidence needed to support his claims for 
higher ratings for his diabetes mellitus 
and SFW residuals of the left eye, 
as well as apprise him of the evidence he 
is required to submit and the evidence 
that VA will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
these claims, including evidence 
suggesting his diabetes mellitus and SFW 
residuals involving his left eye are more 
severe than currently rated.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

And the veteran must be given an 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Upon completion of the above 
development and the receipt of any 
medical evidence submitted or identified 
by the veteran, schedule him for an 
appropriate examination to ascertain the 
severity of his diabetes mellitus.  The 
examining physician must review the 
claims file for the veteran's pertinent 
medical history, including a copy of this 
remand, and the examiner should conduct 
all necessary diagnostic testing and 
evaluation needed to properly evaluate 
the diabetes.  The examiner must comment 
specifically on whether the veteran's 
diabetes mellitus requires insulin, 
restricted diet, and regulation of his 
activities.  The examiner must also 
indicate whether there are episodes of 
ketoacidosis or hypoglycemic reactions 
and if these episodes require 
hospitalizations, and if so, how many per 
year.  As well, the examiner must 
indicate whether these episodes require 
visits to a diabetic care provider, and 
if so, how many times per month.  
The examiner must also comment on whether 
there are complications from the 
diabetes, including the severity of each 
associated condition.  The examiner 
should also comment on whether there has 
been a progressive loss of weight and 
strength.

3.  Confirm that the veteran underwent 
Goldmann's visual field testing 
subsequent to his September 2001 VA 
examination (testing was scheduled for 
September 12, 2001).  And, if so, obtain 
and associate with his claims file, the 
results of that testing.  If it was not 
done, and needs to be performed, then do 
so.

4.  Also schedule the veteran for 
another VA ophthalmologic examination to 
ascertain the current severity and 
manifestations of his service-connected 
residuals of a shell fragment wound of 
the left eye, with traumatic cataract, 
iridoplegia, and headaches, under the 
applicable rating criteria.  See 
38 C.F.R. § 4.83a, 4.84a, Diagnostic 
Codes 6009, 6012-6013 (2004).  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  And 
the examiner should review the results 
of any testing prior to completion of 
the report and should detail the 
veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each 
diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to 
the service-connected residuals of the 
shell fragment wound of the left eye, 
with traumatic cataract, iridoplegia, 
and headaches, as opposed to symptoms 
referable to any nonservice-connected 
disabilities or other problems.  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  The examiner should 
also provide the Snellen index of both 
eyes, for both corrected and uncorrected 
visual acuity.  Please also discuss the 
rationale of all opinions provided.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.

5.  Review the reports of the evaluations 
to ensure they contain sufficient 
information to properly rate the diabetes 
and SFW residuals involving the left eye 
under all potentially applicable 
diagnostic codes.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




